Citation Nr: 0006257	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957, and from November 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which among other things, denied the 
veteran's claim of entitlement to service connection for skin 
disability, to include as secondary to in-service exposure to 
ionizing radiation.  The veteran timely appealed this 
determination to the Board.

When this matter was previously before the Board in August 
1997, the Board observed that in his September 1995 
Substantive Appeal (on VA Form 9, Appeal to the Board), the 
veteran had requested a hearing before a Member of the Board 
at the local VA office.  In addition, because he had failed 
to respond to the Board's prior inquiry into whether he still 
wished to be afforded such a hearing, the Board remanded this 
matter to clarify the veteran's intentions.  Thereafter, in a 
signed statement, which was received at the RO in November 
1998, the veteran indicated that he no longer wished to be 
afforded a Board hearing; he also stated that he did not want 
to testify at a hearing before RO personnel.  The veteran's 
request for a Board hearing has thus been withdrawn.  See 38 
C.F.R. § 20.704(e) (1999).  However, as the denial of the 
veteran's claim for this benefit has been continued, the case 
has been returned to the Board for further appellate 
consideration.

In addition, in written argument dated and filed with the RO 
in August 1999, the veteran's representative indicated that 
the veteran was "in disagreement" with a January 1964 
rating decision, in which the RO denied service connection 
for the residuals of back and left knee injuries; and that 
the veteran also was "in disagreement" with the September 
1994 rating decision, in which the RO also denied service 
connection for a neck condition, as well as his application 
to reopen a claim for service connection for a back 
condition.  As this statement was filed well outside of the 
time period for filing a Notice of Disagreement with the 
actions identified, the Board cannot remand these matters for 
issuance of a Statement of the Case, but, rather, refers them 
to the RO for any and all appropriate action.
See 38 U.S.C.A. § 7105 (West 19991); 38 C.F.R. § 20.302 
(1999); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).

FINDINGS OF FACT

1.  In various statements, the veteran asserts that he had 
sun exposure during his active service in the Air Force.

2.  The record contains competent medical opinion suggesting 
a relationship between the veteran's current actinic 
keratosis and prior sun exposure.  

3.  The veteran's claim is at least plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for actinic keratosis.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

However, the preliminary question to be answered in this case 
is whether the veteran has in fact presented evidence of 
well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran reports that, due to significant sun exposure 
during his active service in the Air Force, he suffers from 
chronic skin disability.  The medical evidence demonstrates 
that he currently has been diagnosed as having squamous cell 
carcinoma and actinic keratosis, with residual scar formation 
as a result of the latter disability.  While the veteran (a 
layperson without the appropriate training and expertise), is 
not competent to render an opinion as to the etiology of 
either of his skin disabilities, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) and Espiritu v. Derwinski, 2 Vet. App. 
292, 294-5 (1992), the record does include a medical 
statement on this point.  In the July 1994 VA dermatological 
examination report, the physician noted the veteran's 
complaint of solar exposure and diagnosed him as having solar 
damage to the skin and residual scarring from previous 
surgeries and attributed the disability to sun exposure; the 
medical records dated prior to that examination report show 
significant treatment for his actinic keratosis.  The Board 
finds that this evidence suggests a relationship between the 
currently diagnosed actinic keratosis and the veteran's 
active military service.

Hence, a review of the record shows competent evidence of a 
current disability (numerous diagnoses of actinic keratosis 
and squamous cell carcinoma); an in-service injury (the 
veteran's assertion that he was exposed to sun exposure 
during service is presumed truthful for purpose of 
determining whether the claim is well grounded, see Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 
Vet. App. 19, 21 (1993)); and a nexus between the sun 
exposure and the current condition (the opinion offered by 
the July 1994 VA examiner).  Hence, the criteria for 
establishing the claim as plausible have been met.  See Epps; 
Caluza.  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for skin disability.


ORDER

As evidence of a well-grounded claim for service connection 
for skin disability has been presented, the appeal is granted 
to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection, the RO must now consider 
the claim on the merits.  Prior to adjudication of the claim 
on the merits, however, additional development is warranted.  
In this regard, the Board notes that VA's duty to assist 
requires that the veteran be afforded a VA examination with 
respect to this disability, which should take into account 
the records of the veteran's prior medical history, and that 
includes an opinion as to the etiology of this disability 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  

In this regard, the Board observes that, although the July 
1994 VA examiner diagnosed the veteran as having skin 
disability that was due to solar exposure, it does not appear 
that he had the benefit of reviewing the veteran's claims 
folder prior to the preparation of his report.  Further, a 
review of the record shows that the examiner's opinion was 
apparently not considered by the RO, because that basis of 
his claim of entitlement to service connection has not been 
adjudicated.  The Board concludes that such adjudication 
should be done, in the first instance, by the RO to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO must provide notice to the veteran of and afford him 
an opportunity to respond with argument/evidence.

In addition, the record shows that, subsequent to the July 
1994 VA dermatological examination, the veteran submitted a 
medical report, dated in April 1995, which was drafted by his 
private treating dermatologist, Dr. Steven R. Quimby.  In the 
report, Dr. Quimby indicated that he had been treating the 
veteran for skin problems since February 1994.  In addition, 
his dermatologist stated that, after performing a biopsy of 
the veteran's left wrist and left ear, he diagnosed him as 
having squamous cell carcinoma and actinic keratosis.

Although at last report the veteran was receiving regular 
treatment for his skin problems from Dr. Quimby, records of 
that treatment have not been associated with the claims 
folder.  In addition, recent treatment records from Drs. 
Chester C. Danehower and Larry Patton have also not been made 
part of the record.  As such, prior to having the veteran 
undergo a dermatological examination, the RO should obtain 
and associate with the claims folder any pertinent 
outstanding medical records, including those from physicians 
noted above.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

The veteran has also claimed entitlement to service 
connection for a skin disability on the alternative basis 
that the disability is etiologically related to his claimed 
exposure to ionizing radiation during service.  In support, 
he submitted lay statements drafted by three of his former 
service colleagues, each dated in May 1995.  In these 
statements, the affirmants essentially reported that, during 
Operation TEAPOT, while serving at Kirtland Air Force Base 
(AFB), the veteran was aboard a military aircraft during 
cloud-tracking missions and was thus exposed to ionizing 
radiation.  In this regard, the affirmants explained that, 
while in service, the veteran was a propeller mechanic, and 
one of the aircraft was experiencing maintenance problems.

Thereafter, in August 1995, the RO wrote to the Defense 
Nuclear Agency (DNA) (now known as the Defense Special 
Weapons Agency) (DSWA)), a component of the Department of 
Defense, to verify the veteran's participation in a radiation 
risk activity during his period of active duty.  In its June 
1996 response, DNA acknowledged the three lay statements and 
confirmed that aircraft from Kirtland AFB conduct cloud-
tracking missions during Operation TEAPOT.  DNA reported, 
however, that its review of the available Air Force records 
did not establish that the veteran was airborne during that 
period.  Based on the opinion provided by DNA, the RO 
confirmed and continued the denial of this claim.

In written argument dated in August 1999, however, the 
veteran's representative, citing the May 1995 lay statements 
and 38 C.F.R. § 3.311(a)(4)(i), asserted that the veteran's 
exposure to ionizing radiation during service should be 
conceded.  In this regard, the Board observes that that 
38 C.F.R. § 3.311(a)(4)(i) provides that, if military records 
do not establish the presence or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at that site must be conceded.  The record 
does not reflect the RO's consideration of 38 C.F.R. 
§ 3.311(a)(4)(i).  Therefore, unless the record presents a 
basis for a grant of service connection for all skin 
disability based on alleged sun exposure, on remand, the RO 
should consider this section, conducting any further 
development deemed warranted, including requesting a 
radiation dose assessment from DSWA.  This is especially 
important because although skin cancer is not among those 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
it is listed as a potentially "radiogenic" disease under 38 
C.F.R. § 3.311(b)(2).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from Dr. 
Steven R. Quimby, dated since April 1994; 
from Dr. Chester C. Danehower, dated 
since September 1992; from Dr. Larry 
Patton, dated since April 1993; as well 
as all other records from any facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all additional available records, 
the RO should arrange for the veteran to 
undergo a VA dermatological.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
service medical records and all pertinent 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that any skin disability 
found to be present, to include skin 
cancer and actinic keratosis, is related 
to the veteran's claimed sun exposure 
during active military service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Unless the record presents a basis 
for a grant of service connection for all 
skin disability due to sun exposure, the 
RO should specifically consider the 
applicability of 38 C.F.R. 
§ 3.311(a)(4)(i), and, depending on its 
resolution of the issue, conduct all 
additional development indicated by 38 
C.F.R. § 3.311.

5.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for skin disability, to 
include as secondary to exposure to 
ionizing radiation during service, on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations and case law specifically to 
include that which has been cited to in 
the body of this remand.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals


 



